     Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 1 of 8



Angelo G. Savino (Pro Hac Vice)
Laure B. Dowgin (Pro Hac Vice)
COZEN O’CONNOR
3 World Trade Center
175 Greenwich Street, 55th Floor
New York, NY 10007
212-509-9400 – telephone
212-509-9492 – fax
asavino@cozen.com
ldowgin@cozen.com

Elizabeth W. Lund
Berg Lilly, PC
1 West Main Street
Bozeman, MT 59715
406-587-3181 – telephone
406-587-3240 – fax
lund@berglawfirm.com
  Attorneys for ACE American Insurance Company

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

STILLWATER MINING              )         CV 21-4-SPW-TJC
COMPANY,                       )
                               )
               Plaintiff,      )
                               )
     vs.                       )         ACE AMERICAN INSURANCE
                               )         COMPANY’S RESPONSE IN
AIG CLAIMS, INC.; NATIONAL )             OPPOSITION TO PLAINTIFF’S
UNION FIRE INSURANCE           )         MOTION FOR REMAND
COMPANY OF PITTSBURGH, PA; )
ACE AMERICAN INSURANCE         )
COMPANY; AND QBE               )
INSURANCE CORPORATION,         )
                               )
               Defendants.     )
_______________________________)
                                     1
     Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 2 of 8



                                 INTRODUCTION

      Defendant ACE American Insurance Company (“ACE”) opposes Plaintiff

Stillwater Mining Company’s (“Stillwater”) Motion for Remand to State Court

(“Motion to Remand”) (Doc. 13). This is an insurance coverage action wherein

Stillwater seeks coverage from a tower of Directors & Officers (“D&O”) insurance

for an underlying Delaware statutory appraisal action under 8 Del C. §262.

Stillwater’s Motion to Remand should be denied because AIG Claims, Inc. (“AIG

Claims”), the only non-diverse defendant, was fraudulently joined to this second-

filed action (as demonstrated by the fact that Stillwater chose not to name AIG

Claims as a defendant in its first-filed action in Delaware).

      The essential issue in this case is whether a Delaware appraisal action is a

“Securities Claim” as that term is defined by the insurance policies, such that the

insurer-defendants could potentially owe coverage to Stillwater. AIG Claims is

not an insurer and did not issue any insurance policy, and therefore cannot be liable

to Stillwater under any contract-based theory. More importantly, however, the

Delaware Supreme Court has already analyzed the nature of appraisal actions

under this Delaware statute, conclusively decided that such an action is solely to

determine fair market value, does not involve any “violation of law” or assessment

of wrongdoing, and, therefore, is not a “Securities Claim” as a matter of law.

Thus, Stillwater has no claim against AIG Claims. Because there is no valid claim

                                          2
         Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 3 of 8



stated against AIG Claims, it was fraudulently joined simply to defeat diversity and

its presence in this action should be ignored for purposes of determining

jurisdiction.

           FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         ACE incorporates by reference solely the background section of the

Memorandum of Law submitted by co-defendants AIG Claims, National Union

Fire Insurance Company of Pittsburgh, PA (“National Union”), and QBE. For the

sake of brevity, ACE does not reiterate those facts or procedural history in this

brief.

                                 LEGAL ARGUMENT

         1.     Legal Standard

         The basis for defendants’ removal in this case is diversity jurisdiction.

Pursuant to 28 U.S.C. §1332(a), federal district courts have original jurisdiction if

there is complete diversity among the parties and if the amount in controversy is at

least $75,000. In determining whether there is complete diversity, courts disregard

defendants that are fraudulently joined. Staley v. BNSF Ry. Co., No. CV 14-136-

BLG-SPW, 2015 WL 860802, at *9 (D. Mont. Feb. 27, 2015). “If the plaintiff

fails to state a cause of action against a resident defendant, and the failure is

obvious according to the settled rules of the state, the joinder of the resident

defendant is fraudulent.” Id. Fraudulent joinder occurs when “a plaintiff has no

                                             3
      Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 4 of 8



possibility of bringing a cause of action against a resident defendant, and therefore

has no reasonable grounds to believe he has such an action.” Id. “The defendant

bears the burden of showing fraudulent joinder by clear and convincing evidence.”

Id. The defendant may present evidence to show fraudulent joinder, and the

inquiry is akin to an analysis made in a Fed. R. Civ. P. 12(b)(6) motion to dismiss.

Id.

      ACE can meet its burden of showing fraudulent joinder by demonstrating

that Stillwater has not stated a valid claim against AIG Claims as a matter of law.

      2.     AIG Claims is an Improper Defendant Because it is not in
             Contractual Privity with Stillwater.

      Stillwater’s claims against AIG Claims for breach of the duty to defend and

breach of contract fail as a matter of law because it is undisputed that AIG Claims

did not issue any insurance policy to Stillwater. AIG Claims is not party to

National Union’s insurance contract with Stillwater and owes no duty under it.

Dkt.1-1, at 8. It is well settled that “[a]ssertion of a claim for breach of contract

requires privity of contract between plaintiff and defendant.” Pfau v. Mortenson,

858 F. Supp. 2d 1150, 1159 (D. Mont. 2012), aff'd, 542 F. App’x 557 (9th Cir.

2013); Mont. Code Ann. § 28-2-102 (“It is essential to the existence of a contract

that there be: (1) identifiable parties capable of contracting; (2) their consent; (3) a

lawful object; and (4) a sufficient cause or consideration.”). The contract-based

claims against AIG Claims fail as a matter of law.
                                            4
      Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 5 of 8



      3.     AIG Claims is an Improper Defendant Because Stillwater Cannot
             Maintain Any Valid Cause of Action Against it.

      Even if AIG Claims had issued an insurance policy to Stillwater, none of the

causes of action in this case, whether sounding in contract or tort, withstand a Fed.

R. Civ. P. 12(b)(6) motion to dismiss. There is no valid claim stated against AIG

Claims, and therefore its presence in this case does not defeat diversity jurisdiction.

See Staley, supra.

      Stillwater is seeking insurance coverage from AIG Claims (and all other

defendants) under the tower of D&O insurance for the attorneys’ fees and other

costs it incurred in defending a Delaware appraisal action. Dkt.1-4, at ¶¶ 52-78.

Stillwater agrees that the insurance policies only afford coverage for “Loss of any

Organization arising from any Securities Claim made against such Organization

for any Wrongful Act of such Organization.” Dkt.1-4, at ¶ 39. The term

“Securities Claim” is defined to mean a claim “alleging a violation of any law, rule

or regulation, whether statutory or common law…” Id. at ¶ 41. Thus, the central

and dispositive issue to be decided in this case is whether a Delaware Section 262

appraisal action is a claim “for a violation of any law, rule or regulation.”

      It is entirely irrelevant whether Montana law or Delaware law governs the

interpretation of the policy terms because this case is about interpretation of the

Delaware statute, not the insurance policies. The critical issue here is the nature of

a Delaware Section 262 appraisal action and whether it is for any violation of law
                                           5
     Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 6 of 8



sufficient to be considered a Securities Claim as defined in the Policy. The

Delaware Supreme Court has recently answered this question and held that an

appraisal action is not a Securities Claim as a matter of law. In In re Solera Ins.

Coverage Appeals, 240 A.3d 1121 (Del. 2020), Delaware’s highest court held:

      We agree that the Appraisal Action is not a Securities Claim because
      it does not involve a “violation.” We believe, as explained below, that
      this conclusion is compelled by the plain meaning of the word
      “violation,” which involves some element of wrongdoing, even if
      done with an innocent state of mind. It is also compelled by section
      262’s historical background, its text, and by a long, unbroken line of
      cases that hold that an appraisal under section 262 is a remedy that
      does not involve a determination of wrongdoing. Rather, it is a
      remedy limited to the determination of the fair value of the dissenters’
      shares as of the effective date of the merger or consolidation.

Solera at 1132.

      Before this case was filed in Montana, Stillwater filed it in Delaware. Dkt.

5-2. During the pendency of Stillwater’s Delaware case, the Solera decision was

issued. Stillwater is now seeking to run away from Delaware in the hopes that a

Montana court will interpret this Delaware statute differently, and has added AIG

Claims as a defendant solely to defeat diversity jurisdiction. The Solera decision

conclusively forecloses any claim to coverage under the policies at issue, whether

that claim is before a Delaware or Montana court and regardless of which State’s

law might apply to the insurance policies. The issue is whether a Section 262

appraisal action involves a violation of law, and that question has already been

answered definitively by the Delaware Supreme Court. Because there is no valid
                                          6
      Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 7 of 8



claim against AIG Claims for coverage for an appraisal action, AIG Claims is not a

proper party to this case.

      Stillwater also alleges that AIG Claims (and all other defendants) violated

Montana’s Unfair Trade Practices Act (“UTPA”) entitling it to punitive damages

and attorneys’ fees. Id. at ¶¶ 79-92. If there is no coverage under an insurance

policy, however, there can be no valid claim for a UTPA violation. See

Baadsgaard v. Safeco Ins. Co. of Illinois, No. CV 19-75-GF-BMM-JTJ, 2020 WL

6273405, at *7 (D. Mont. Sept. 21, 2020) (“Plaintiffs’ [UTPA] claims fail as a

matter of law if Dennis's injuries are not covered under Safeco's auto policy.”);

EOTT Energy Operating Ltd. P’ship v. Certain Underwriters at Lloyd's of London,

59 F. Supp. 2d 1072, 1076 (D. Mont. 1999) (“[W]here there is no coverage, there

is no bad faith.”). Accordingly, Stillwater has also failed to state a valid claim for

a violation of the UTPA or for attorneys’ fees against AIG Claims.

      In addition, this Court should reject Stillwater’s request for attorney’s fees.

Such an award is only permissible under 28 U.S.C. § 14479(c) as part of an order

remanding the case. Because, as demonstrated above, this case should not be

remanded, Stillwater’s request for fees should be denied.

      Even if the Court determines to remand this case, it should deny the fee

request because removal was objectively reasonable. See Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005). Moreover, this Court has denied such

                                           7
     Case 1:21-cv-00004-SPW-TJC Document 20 Filed 02/26/21 Page 8 of 8



fee request when the argument in favor of removal was reasonable. LeDoux v.

BNSF Ry. Co., 2017 WL 3750203, at *5 (D. Mont. Aug. 15, 2017); Sage Fin.

Properties, LLC v. Fireman's Fund Ins. Co., 2019 WL 2397656, at *2 (D. Mont.

May 21, 2019).

                                  CONCLUSION

      For the reasons set forth herein, this Court should deny Stillwater’s Motion

to Remand.

      DATED this 26th day of February, 2021.

COZEN O’CONNOR                                BERG LILLY, PC


By /s/ Angelo G. Savio                        By /s/ Elizabeth W. Lund
   ANGELO G. SAVIO                                 ELIZABETH W. LUND

                           Attorneys for Defendant ACE
                           American Insurance Company


                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this brief complies with the word length limits of Local
Rule 7.1(d)(2), United States District Court for the District of Montana, and
contains 1,559 words according to the word count function of Microsoft Office,
excluding the caption, certificate of compliance, table of contents and authorities,
exhibit index, and certificate of service.

      DATED this 26th day of February, 2021.


                                           /s/ Elizabeth W. Lund
                                       Elizabeth W. Lund

                                          8
